                                                                      FILED IN THE
                                                                  U.S. DISTRICT COURT
                                                            EASTERN DISTRICT OF WASHINGTON
 1
                                                            May 24, 2019
 2                                                               SEAN F. MCAVOY, CLERK



 3

 4

 5                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7       KIMBERLEE ANNE L.,
                                                     NO: 2:18-CV-236-RMP
 8                               Plaintiff,
                                                     ORDER ADOPTING REPORT AND
 9           v.                                      RECOMMENDATION

10       COMMISSIONER OF SOCIAL
         SECURITY,
11
                                 Defendant.
12

13          BEFORE THE COURT is the Report and Recommendation issued by

14   Magistrate Judge Mary K. Dimke on May 9, 2019, ECF No. 16, recommending that

15   Plaintiff Kimberlee Ann L.’s 1 Motion for Summary Judgment, ECF No. 13, be

16   denied and that Defendant Commissioner of Social Security’s Motion, ECF No. 14,

17   be granted. No objection was filed.

18

19

20   1
      In the interest of protecting Plaintiff’s privacy, the Court will use Plaintiff’s first
     name and last initial, and, subsequently, Plaintiff’s first name only, throughout this
21
     decision.

     ORDER ~ 1
 1          After reviewing the Report and Recommendation and relevant authorities,

 2   the Court finds the Magistrate Judge’s findings are correct. Therefore, the Court

 3   adopts the Report and Recommendation in its entirety.

 4          Accordingly, IT IS HEREBY ORDERED:

 5          1.    The Report and Recommendation, ECF No. 16, is ADOPTED in its

 6   entirety.

 7          2.    Plaintiff’s Motion for Summary Judgment, ECF No. 13, is DENIED.

 8          3.    Defendant’s Motion for Summary Judgment, ECF No. 14, is

 9   GRANTED.

10          4.    Judgment shall be entered in favor of Defendant.

11          IT IS SO ORDERED. The District Court Clerk is directed to enter this

12   Order and provide copies to counsel, and close this case.

13          DATED May 24, 2019.

14
                                               s/ Rosanna Malouf Peterson
15                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
16

17

18

19

20

21


     ORDER ~ 2
